Citation Nr: 1414889	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  08-13 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiac disability, to include an enlarged heart.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  In March 2011, the Veteran testified before the Board at a videoconference hearing, and a transcript of that hearing is of record.  

These matters were previously before the Board in May 2011, at which time the Board remanded the claims for additional development of the evidence of record.  The Board finds that there has been substantial compliance with its remand instructions with respect to the Veteran's claims for service connection for hypertension and an enlarged heart.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board also remanded the issues of entitlement to service connection for chronic sinusitis and chronic ear infections.  A September 2012 rating decision granted service connection for those disabilities.  When an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must then be timely filed to initiate appellate review of downstream issues such as the compensation level assigned for the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The grant of service connection during the pendency of the appeal has extinguished the appeals on the issues of service connection for chronic sinusitis and chronic ear infections, and they are no longer in appellate status before the Board.

The issue of entitlement to service connection for a psychiatric disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction that issue, and it is referred to the RO for appropriate action.

The issues of entitlement to service connection for bilateral hearing loss disability and tinnitus are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Hypertension was not shown during service or for many years thereafter, and the weight of the evidence is against a finding that any current hypertension is related to active service.

2.  A cardiac disability, to include an enlarged heart, was not shown during service or for many years thereafter, and the weight of the evidence is against a finding that any current cardiac disability is related to active service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, and hypertension may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A cardiac disability, to include an enlarged heart, was not incurred in or aggravated by active service, and a cardiac disability may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis will focus on the most salient and relevant evidence and on what that evidence shows, or fails to show, on the claims decided.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (Board must address reasons for rejecting any evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated November 2005 and March 2006 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and private treatment records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran was provided with an examination of hypertension and cardiac disabilities in June 2011.  The report indicates that the examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that examination is adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the Veteran nor his representative has argued otherwise.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.
Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2013); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Hypertension and some cardiac disabilities are among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for hypertension or cardiovascular-renal disease may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The Board will consider entitlement to service connection both via a continuity of symptomatology and on a presumptive basis.

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183 (1993).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  However, while the Veteran has claimed that his cardiac disability is secondary to hypertension, the evidence does not demonstrate that service connection is warranted for hypertension.  The Veteran's claim of entitlement to service connection for a cardiac disability secondary to hypertension will therefore not be further discussed and cannot be granted on a secondary basis because the claimed primary disability is not service-connected.

The medical evidence of record indicates that the Veteran has been diagnosed with hypertension and a cardiac disability, including mild cardiac enlargement.  Medical evidence of a current disability is shown with respect to each of the Veteran's claims.  The Veteran's in-service blood pressure readings include in November 1987 of 110/78; in December 1987 of 139/75; and in April 1988 of 130/86.  Resolving reasonable doubt in favor of the Veteran, an in-service injury or disease is suggested with respect to each of the Veteran's claims.  

With regard to medical evidence of nexus, the first post-separation complaint relating to hypertension or cardiac complaints generally occurred in March 2005, when it was noted that the Veteran had hypertension.  In June 2005, the Veteran complained of chest pain that had persisted for "a long time, but he just started paying attention to it."  It was thought that the Veteran's chest pain occurred as a result of his cocaine use.  In a later June 2005 record, the Veteran indicated that he had been suffering from chest discomfort for the preceding four to six months.

The Veteran underwent a VA examination in June 2011.  The examiner found that it was less likely than not that the Veteran's hypertension and dilated cardiomyopathy were related to active duty service.  As a rationale for that opinion, the examiner indicated that there was no documented evidence to support the Veteran's claim that he had elevated blood pressures or was treated for hypertension in service.  The examiner noted the Veteran's in-service blood pressure readings.  The examiner noted the Veteran's June 2005 admission for chest pain with cocaine use.  The examiner linked the Veteran's chest pain to his alcohol or cocaine usage.  Stressful situations, the examiner noted, may cause transient increases in blood pressure, but they usually do not lead to persistent high blood pressure that leads to a clinical diagnosis of hypertension.  

To the extent that the Veteran believes that either his hypertension or cardiac disability is related to his service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the diagnosis or etiology of a hypertension disability or cardiac disability, the issues of identification and causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Hypertension and cardiac disabilities require medical testing to identify.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's hypertension disability or cardiac disability is related to his service, the Board ultimately affords the objective medical evidence of record, which weighs against finding such a connection, greater probative weight than the lay opinions.  

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with hypertension or any cardiac disability, and finds that he has not done so.  There is no competent medical evidence suggesting that the Veteran was treated after service for a chronic hypertension disability or cardiac disability until 2005 at earliest, or approximately 17 years after separation from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised).  Thus, while the Board has considered the lay contentions that the Veteran experienced symptoms associated with a hypertension disability or cardiac disability soon after military service, the Board finds that the weight of the evidence, including the 17-year gap between the Veteran's separation from service and his seeking treatment for hypertension disability or cardiac disability, does not support a finding of continuous symptoms since active duty.  Therefore, the Board concludes that the Veteran's allegations of continuity of symptomatology are not credible, and that the medical nexus element cannot be met via continuity of symptomatology.  Furthermore, the Board finds that a hypertension disability or cardiac disability was not shown within one year following separation from service.  Consequently, presumptive service connection is also not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the claims.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for a cardiac disability, to include an enlarged heart, is denied.


REMAND

In May 2011, the Board remanded the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus.  The Board notes that when remand orders are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The May 2011 Remand instructed an examiner to opine as to whether the Veteran's bilateral hearing loss or tinnitus was related to any medications given to treat otitis media.  While the record contains both a June 2011 examination report and an August 2011 supplemental opinion, the examiner did not at any time opine regarding the relationship, if any, between hearing loss and tinnitus and the now service-connected otitis media.  Accordingly, a supplemental opinion should be solicited to address whether the Veteran's bilateral hearing loss disability or tinnitus is caused or aggravated by service-connected otitis media, to include any medications taken for treatment of otitis media.

Accordingly, the case is REMANDED for the following actions:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  Return the Veteran's claims file for review by the examiner who performed the June 2011 VA examination.  If the examiner who conducted the June 2011 VA examination is no longer available, schedule the Veteran for a VA examination to be conducted by an examiner of appropriate expertise.  The examiner must review the claims file and must note that review in the report.  The examiner should provide the following information:

a)  Is it at least as likely as not (50 percent probability or greater) that hearing loss was caused by service-connected otitis media, to include any medications taken for treatment of otitis media?  

b)  Is it at least as likely as not (50 percent probability or greater) that hearing loss has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected otitis media, to include any medications taken for treatment of otitis media?

c)  Is it at least as likely as not (50 percent probability or greater) that tinnitus was caused by service-connected otitis media, to include any medications taken for treatment of otitis media?  

d)  Is it at least as likely as not (50 percent probability or greater) that tinnitus has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected otitis media, to include any medications taken for treatment of otitis media?

2.  Then readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


